Name: Commission Regulation (EEC) No 131/83 of 20 January 1983 amending for the ninth time Regulation (EEC) No 2115/76 laying down detailed rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: America;  trade;  transport policy;  beverages and sugar;  foodstuff
 Date Published: nan

 No L 17/ 14 Official Journal of the European Communities 21 . 1 . 83 COMMISSION REGULATION (EEC) No 131 /83 of 20 January 1983 amending for the ninth time Regulation (EEC) No 2115/76 laying down detailed rules for the import of wines , grape juice and grape must imports of wine and grape juice from Brazil should be subject to submission of the documents referred to in Article 50 of Regulation (EEC) No 337/79 and Annex IV to Regulation (EEC) No 2115/76 should be amended accordingly ; whereas, pursuant to Article 4 (3) of the same Regulation , the names and addresses of the Brazilian agency and laboratory responsible for completing accompanying documents are published in the 'C' series of the Official Journal of the European Communities (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 50(5) thereof, Whereas Brazil is listed in Annex IV to Commission Regulation (EEC) No 211 5/76 (3), as last amended by Regulation (EEC) No 3395/81 (4), amongst the non ­ member countries which , for imports of wine and grape juice into the Community, qualify for exemp ­ tion from the requirement to submit the certificate and analysis report referred to in Article 2 (2) of Council Regulation (EEC) No 354/79 of 5 February 1979 laying down general rules for the import of wines, grape juice and grape must (5), as last amended by the Act of Accession of Greece ; Whereas it is forecast that imports into the Commu ­ nity of grape juice originating in and coming from Brazil will exceed 1 000 hectolitres per year from 1983 ; whereas Brazil will accordingly no longer be eligible for the said exemption ; whereas, therefore , HAS ADOPTED THIS REGULATION : Article 1 The reference to Brazil in Annex IV to Regulation (EEC) No 2115/76 is hereby deleted . Article 2 This Regulation shall enter into force on 1 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 326, 23 . 11 . 1982, p. 1 . (J) O f No L 237, 28 . 8 . 1976, p. 1 . C) O) No L 341 , 28 . 11 . 1981 , p. 37. n O J No L 54. 5 . 3 . 1979 , p. 97 . (6) OJ No C 343, 31 . 12 . 1982, p. 7 .